Exhibit 10.3
 
CONTRIBUTION AGREEMENT


Among


BREITBURN MANAGEMENT COMPANY, LLC
a Delaware limited liability company


BREITBURN GP, LLC
a Delaware limited liability company


BREITBURN ENERGY CORPORATION
a California corporation


and


BREITBURN ENERGY PARTNERS L.P.
a Delaware limited partnership
 
dated as of June 17, 2008


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

 
Page
ARTICLE I
     
 DEFINITIONS
     
ARTICLE II
     
CONTRIBUTION TRANSACTIONS
     
Section 2.1
Cancellation of Common Units Acquired from Pro LP and Pro GP
4
Section 2.2
Contribution of BMC Membership Interest to the Partnership
4
Section 2.3
Distribution of GP Membership Interest to the Partnership
4
Section 2.4
Elimination of Economic Interest
4
Section 2.5
Amendment of GP LLC Agreement
4
Section 2.6
Amendment of Partnership Agreement
4
Section 2.7
Continuation of BMC
4
Section 2.8
Continuation of GP LLC
5
Section 2.9
Tax Election
5
     
ARTICLE III
     
REPRESENTATIONS AND WARRANTIES OF BEC 
     
Section 3.1
Organization
5
Section 3.2
Ownership of BMC Membership Interest
5
Section 3.3
Authorization; Execution and Delivery of Agreement
5
Section 3.4
Restricted Securities
6
Section 3.5
Legend
6
     
ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES OF BMC 
     
Section 4.1
Organization
6
Section 4.2
Ownership of GP Membership Interest
6
Section 4.3
Authorization; Execution and Delivery of Agreement
6
     
ARTICLE V
     
 REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
     
Section 5.1
Organization
7
Section 5.2
Authorization; Execution and Delivery of Agreements
7
Section 5.3
Common Units
7

 
i

--------------------------------------------------------------------------------


 
ARTICLE VI
     
INDEMNIFICATION 
     
Section 6.1
Survival
8
Section 6.2
Indemnification Coverage
8
Section 6.3
Procedures
9
Section 6.4
Waiver of Consequential, Etc. Damages
10
Section 6.5
Compliance with Express Negligence Rule
10
Section 6.6
Remedy
10
     
ARTICLE VII
     
MISCELLANEOUS PROVISIONS 
     
Section 7.1
Order of Completion of Transactions
10
Section 7.2
Successors and Assigns; No Third Party Beneficiaries
10
Section 7.3
Fees and Expenses
11
Section 7.4
Notices
11
Section 7.5
Entire Agreement
12
Section 7.6
Amendments
12
Section 7.7
Severability
12
Section 7.8
Titles and Headings
13
Section 7.9
Signatures and Counterparts
13
Section 7.10
Enforcement of Agreement; Damages
13
Section 7.11
Governing Law
13

 
ii

--------------------------------------------------------------------------------



EXHIBITS
 
Exhibit A — Restated GP LLC Agreement
Exhibit B — Partnership Agreement Amendment

iii

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
this 17th day of June, 2008, by and among BREITBURN MANAGEMENT COMPANY, LLC, a
Delaware limited liability company (“BMC”), BREITBURN GP, LLC, a Delaware
limited liability company (“GP LLC”), BREITBURN ENERGY CORPORATION, a California
corporation (“BEC”), and BREITBURN ENERGY PARTNERS L.P., a Delaware limited
partnership (the “Partnership”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Partnership has purchased 14,404,962 Common
Units from Pro LP and Pro GP pursuant to the Common Unit Purchase Agreement;
 
WHEREAS, on the date hereof, the Partnership has purchased a 95.55% limited
liability company interest in BMC from Pro LP and Pro GP pursuant to the BMC
Purchase Agreement and Pro LP and Pro GP have ceased to be members of BMC;
 
WHEREAS, BEC holds the remaining issued and outstanding 4.45% limited liability
company interest in BMC (the “BMC Membership Interest”);
 
WHEREAS, BEC desires to contribute such BMC Membership Interest to the
Partnership in exchange for Common Units and cease to be a member of BMC, upon
the terms and subject to the conditions set forth in this Agreement; 
 
WHEREAS, the Partnership desires to be admitted to BMC as the sole member of
BMC;
 
WHEREAS, BMC owns a 100% limited liability company interest in GP LLC (the “GP
Membership Interest”);
 
WHEREAS, BMC desires to distribute such GP Membership Interest to the
Partnership and cease to be a member of GP LLC, upon the terms and subject to
the conditions set forth in this Agreement;
 
WHEREAS, the Partnership desires to be admitted to GP LLC as the sole member of
GP LLC;
 
WHEREAS, GP LLC desires to eliminate the entire economic portion of its 0.66473%
general partner interest in the Partnership (the “Economic Interest”) but remain
general partner of the Partnership;
 
WHEREAS, the Partnership desires to amend and restate the GP LLC Agreement to
provide for, among other items, the election of directors of the board of
directors of GP LLC by the limited partners of the Partnership;
 
WHEREAS, GP LLC desires to amend the Partnership Agreement to provide for, among
other items, the elimination of the Economic Interest and the election of
directors of the board of directors of GP LLC by the limited partners of the
Partnership; and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, in connection with the foregoing, BMC desires to make an election to be
treated as an association taxable as a corporation for U.S. federal income tax
purposes.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
As used herein, the following terms have the following meanings:
 
“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first-mentioned Person.
 
“Agreement” has the meaning assigned to such term in the Preamble.
 
“BEC” has the meaning assigned to such term in the Preamble.
 
“BEC Indemnified Parties” has the meaning assigned to such term in Section
6.2(b).
 
“BMC” has the meaning assigned to such term in the Recitals.
 
“BMC LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement of BMC dated as of October 10, 2006, as amended.
 
“BMC Membership Interest” has the meaning assigned to such term in the Recitals.
 
“BMC Purchase Agreement” shall mean that certain Purchase Agreement dated as of
the date hereof, by and among Pro LP, Pro GP and the Partnership for the
purchase and sale of all of the issued and outstanding limited liability company
interests of BMC owned by Pro LP and Pro GP.
 
“Closing” means the closing of the transactions contemplated by this Agreement.
 
“Common Units” shall mean common units representing limited partner interests in
the Partnership.
 
“Common Unit Purchase Agreement” shall mean that certain Purchase Agreement
dated as of the date hereof, by and among Pro LP, Pro GP and the Partnership for
the purchase and sale of 14,404,962 Common Units owned by Pro LP and Pro GP.
 
“Economic Interest” shall have the meaning assigned to such term in the
Recitals.
 
“Encumbrances” shall have the meaning assigned to such term in Section 3.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2

--------------------------------------------------------------------------------


 
“GP LLC” has the meaning assigned to such term in the Preamble.
 
“GP LLC Agreement” means the First Amended and Restated Limited Liability
Company Agreement of GP LLC dated as of October 10, 2006.
 
“GP Membership Interest” has the meaning assigned to such term in the Recitals.
 
“Indemnified Party” has the meaning assigned to such term in Section 6.2(c)(i).
 
“Indemnifying Party” has the meaning assigned to such term in Section 6.2(c)(i).
 
“Loss” or “Losses” has the meaning assigned to such term in Section 6.2(a).
 
“Partnership” has the meaning assigned to such term in the Recitals.
 
“Partnership Agreement” shall mean the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated October 10, 2006.
 
“Partnership Agreement Amendment” has the meaning assigned to such term in
Section 2.6.
 
“Partnership Indemnified Parties” has the meaning assigned to such term in
Section 6.2(a).
 
“Person” shall mean an individual, corporation, association, trust, limited
liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).
 
“Pro GP” shall mean Pro GP Corp., a Delaware corporation.
 
“Pro LP” shall mean Pro LP Corp., a Delaware corporation.
 
“Restated GP LLC Agreement” has the meaning assigned to such term in Section
2.5.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Subsidiary” when used with respect to any party means any corporation or other
organization of which such party directly or indirectly owns at least a majority
of the securities or other interests having by their terms ordinary voting power
to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization.
 
“Transaction Documents” shall mean any agreements, contracts, documents,
instruments and certificates provided for in this Agreement to be entered into
by one or more of the parties hereto or any of their Affiliates in connection
with the transactions contemplated by this Agreement, including the Partnership
Agreement Amendment and the Restated GP LLC Agreement.
 
3

--------------------------------------------------------------------------------


 
ARTICLE II
 
CONTRIBUTION TRANSACTIONS
 
Upon the consummation of the transactions contemplated in the Common Unit
Purchase Agreement and the BMC Purchase Agreement, and subject to the terms and
conditions of this Agreement, the parties acknowledge and agree that the
following transactions hereby occur in the following order effective as provided
in Section 7.1:
 
Section 2.1 Cancellation of Common Units Acquired from Pro LP and Pro GP. The
14,404,962 Common Units received by the Partnership pursuant to the Common Unit
Purchase Agreement are hereby cancelled without consideration therefore and
without further action by any Person.
 
Section 2.2 Contribution of BMC Membership Interest to the Partnership. BEC
hereby contributes and assigns the BMC Membership Interest to the Partnership,
and the Partnership hereby accepts such BMC Membership Interest in exchange for
the issuance of 19,955 Common Units to BEC. The Partnership shall deliver the
Common Units being issued to BEC pursuant to this Section 2.2 by delivering one
or more certificates (bearing the legend set forth in Section 3.5 and any other
legends required by the Partnership Agreement) evidencing such Common Units to
BEC on the date hereof.
 
Section 2.3 Distribution of GP Membership Interest to the Partnership. BMC
hereby distributes and assigns the GP Membership Interest to the Partnership,
and the Partnership hereby accepts such GP Membership Interest.
 
Section 2.4 Elimination of Economic Interest. The Economic Interest is hereby
and pursuant to the Partnership Agreement Amendment eliminated without
consideration therefor and without any further action by any Person.
 
Section 2.5 Amendment of GP LLC Agreement. Pursuant to Section 3.1 of the GP LLC
Agreement, the GP LLC Agreement is amended and restated in its entirety by the
second amendment and restatement thereof in the form attached hereto as Exhibit
A (the “Restated GP LLC Agreement”).
 
Section 2.6 Amendment of Partnership Agreement. Pursuant to Section 13.1(d)(i)
of the Partnership Agreement, the Partnership Agreement is amended by Amendment
No. 1 thereto in the form attached hereto as Exhibit B (the “Partnership
Agreement Amendment”).
 
Section 2.7 Continuation of BMC. The Partnership hereby agrees that it is bound
by the terms and conditions of the BMC LLC Agreement. Notwithstanding any
provision in the BMC LLC Agreement, the Partnership is hereby admitted to BMC as
the sole member of BMC simultaneously with the consummation of the contribution
and assignment of the BMC Membership Interest by BEC to the Partnership
contemplated hereby, and immediately thereafter, BEC shall and does hereby cease
to be a member of BMC, and shall thereupon cease to have or exercise any right
or power as a member of BMC. The parties hereto agree that the contribution and
assignment of the BMC Membership Interest from BEC to the Partnership, the
Partnership’s admission as the sole member of BMC and BEC ceasing to be a member
of BMC, shall not dissolve BMC, and BMC shall be continued without dissolution.
 
4

--------------------------------------------------------------------------------


 
Section 2.8 Continuation of GP LLC. The Partnership hereby agrees that it is
bound by the terms and conditions of the GP LLC Agreement. Notwithstanding any
provision in the GP LLC Agreement, the Partnership is hereby admitted to GP LLC
as the sole member of GP LLC simultaneously with the consummation of the
distribution and assignment of the GP Membership Interest by BMC to the
Partnership contemplated hereby, and immediately thereafter, BMC shall and does
hereby cease to be a member of GP LLC, and shall thereupon cease to have or
exercise any right or power as a member of GP LLC. The parties hereto agree that
the distribution and assignment of the GP Membership Interest by BMC to the
Partnership, the Partnership’s admission as the sole member of GP LLC and BMC
ceasing to be a member of GP LLC, shall not dissolve GP LLC, and GP LLC shall be
continued without dissolution.
 
Section 2.9 Tax Election. The parties hereby acknowledge that BMC will make an
election to be treated as an association taxable as a corporation for U.S.
federal income tax purposes. 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF BEC
 
As of the date hereof, BEC hereby represents and warrants to the Partnership as
follows:
 
Section 3.1 Organization. BEC has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of California. BEC
has all requisite corporate power and authority and all governmental licenses,
authorizations, permits, consents and approvals to own its respective properties
and assets and to conduct its business as now conducted. BEC is duly qualified
to do business as a foreign entity and is in good standing in each jurisdiction
where the character of the properties owned or leased by it or the nature of the
business conducted by it makes such qualification necessary.
 
Section 3.2 Ownership of BMC Membership Interest. BEC is the record and
beneficial owner of the BMC Membership Interest. BEC owns the BMC Membership
Interest free and clear of any pledges, restrictions on transfer, proxies and
voting or other agreements, liens, claims, charges, mortgages, security
interests or other legal or equitable encumbrances, limitations or restrictions
of any nature whatsoever (“Encumbrances”), except for restrictions on transfer
arising under applicable securities laws. Except as set forth in the BMC LLC
Agreement, there are no preemptive or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any interest in
BMC pursuant to any agreement to which BMC or BEC is a party or to which any of
them may be bound. There are no outstanding options, warrants or similar rights
to purchase or acquire any equity interests in BMC.
 
Section 3.3 Authorization; Execution and Delivery of Agreement. BEC has the
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
performance of BEC’s obligations hereunder have been duly authorized by the
board of directors of BEC, and no other proceedings on the part of BEC are
necessary to authorize such execution, delivery and performance. This Agreement
has been duly executed and delivered by BEC and constitutes BEC’s valid and
binding obligation enforceable against BEC in accordance with its terms (except
to the extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar law affecting the enforcement of
creditors’ rights generally or by general equitable principles).
 
5

--------------------------------------------------------------------------------


 
Section 3.4 Restricted Securities.BEC understands that the Common Units it is
acquiring pursuant to Section 2.2 are “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be sold without registration under
the Securities Act only in certain limited circumstances. In this connection,
BEC represents that it is knowledgeable with respect to Rule 144 of the SEC
promulgated under the Securities Act.
 
Section 3.5 Legend. It is understood that the certificates evidencing the Common
Units will initially bear the following legend: “These securities have not been
registered under the Securities Act of 1933, as amended. They may not be sold,
offered for sale, pledged or hypothecated in the absence of a registration
statement in effect with respect to the securities under such Act or pursuant to
an exemption from registration thereunder and, in the case of a transaction
exempt from registration, unless sold pursuant to Rule 144 under such Act or the
issuer has received documentation reasonably satisfactory to it that such
transaction does not require registration under such Act.”
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BMC
 
As of the date hereof, BMC hereby represents and warrants to the Partnership as
follows:
 
Section 4.1 Organization. BMC has been duly formed and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware and has all requisite power and authority to own its properties and
assets and to conduct its business as now conducted. BMC is duly qualified to do
business as a foreign entity in every jurisdiction where the character of the
properties owned or leased by it or the nature of the business conducted by it
makes such qualifications necessary.
 
Section 4.2 Ownership of GP Membership Interest. BMC is the record and
beneficial owner of the GP Membership Interest. BMC owns the GP Membership
Interest free and clear of any Encumbrances, except for restrictions on transfer
arising under applicable securities laws or as contemplated by the Partnership
Agreement. Except as set forth in the GP LLC Agreement, there are no preemptive
or other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of, any interests in GP LLC. There are no outstanding
options, warrants or similar rights to purchase or acquire any equity interests
in GP LLC.
 
Section 4.3 Authorization; Execution and Delivery of Agreement. BMC has the
power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
performance of BMC’s obligations hereunder have been duly authorized by the
board of directors of BMC and, to the extent applicable, are hereby approved by
BEC and the Partnership as members, and no other proceedings on the part of BMC
are necessary to authorize such execution, delivery and performance. This
Agreement has been duly executed and delivered by BMC and constitutes BMC’s
valid and binding obligation enforceable against BMC in accordance with its
terms (except to the extent that its enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar law affecting the
enforcement of creditors’ rights generally or by general equitable principles).
To the extent applicable, BMC, as sole member of GP LLC, hereby approves this
Agreement and the transactions contemplated hereby.
 
6

--------------------------------------------------------------------------------


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
 
As of the date hereof, the Partnership hereby represents and warrants to BEC as
follows:
 
Section 5.1 Organization. The Partnership has been duly formed and is validly
existing as a limited partnership in good standing under the laws of the State
of Delaware and has all requisite power and authority to own its properties and
assets and to conduct its business as now conducted. The Partnership is duly
qualified to do business as a foreign entity in every jurisdiction where the
character of the properties owned or leased by it or the nature of the business
conducted by it makes such qualifications necessary.
 
Section 5.2 Authorization; Execution and Delivery of Agreements. The Partnership
has all requisite power and authority to enter into this Agreement and each
Transaction Document to which it is a party and to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
such Transaction Document and the performance of the Partnership’s obligations
hereunder and thereunder have been duly authorized by the board of directors of
GP LLC and, to the extent applicable, are hereby approved by GP LLC, as general
partner, and no other proceedings on the part of the Partnership are necessary
to authorize such execution, delivery and performance. This Agreement and each
Transaction Document to which the Partnership is a party have been duly executed
and delivered by the Partnership and constitute valid and binding obligations of
the Partnership enforceable against the Partnership in accordance with their
terms (except to the extent that its enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar law affecting the
enforcement of creditors’ rights generally or by general equitable principles).
 
Section 5.3 Common Units. The Common Units to be issued by the Partnership to
BEC pursuant to Section 2.2 have been duly authorized for issuance to BEC and,
when issued and delivered by the Partnership pursuant to this Agreement will be
validly issued, fully paid (to the extent required under the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act, as amended).
 
7

--------------------------------------------------------------------------------


 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1 Survival
 
(a) The representations and warranties of BEC contained herein or in any
certificates or documents delivered pursuant to this Agreement on the date
hereof shall survive the Closing for a period of one (1) year following the date
of this Agreement; provided, however, that the representations and warranties
set forth in Section 3.3 (Authorization; Execution and Delivery of Agreement)
shall survive indefinitely.
 
(b) The representations and warranties of the Partnership contained herein or in
any certificates or documents delivered pursuant to this Agreement on the date
hereof shall survive the Closing for a period of one (1) year following the date
of this Agreement; provided, however, that the representations and warranties
set forth in Section 5.2 (Authorization; Execution and Delivery of Agreements)
shall survive indefinitely.
 
Section 6.2 Indemnification Coverage
 
(a) From and after the Closing, BEC shall indemnify and defend, save and hold
the Partnership, and each of its officers, directors, employees and agents
(collectively, the “Partnership Indemnified Parties”) harmless if any such
Partnership Indemnified Party shall suffer any damage, judgment, fine, penalty,
demand, settlement, liability, loss, cost, tax, expense (including reasonable
attorneys’, consultants’ and experts’ fees), claim or cause of action (each, a
“Loss,” and collectively, “Losses”) arising out of, relating to or resulting
from:
 
(i) any breach or inaccuracy in any representation by BEC or the breach of any
warranty by BEC contained in this Agreement or any certificates or other
documents delivered pursuant to this Agreement at the Closing; and
 
(ii) any failure by BEC to perform or observe any term, provision, covenant, or
agreement on the part of BEC to be performed or observed under this Agreement.
 
(b) From and after the Closing, the Partnership shall indemnify and defend, save
and hold BEC and each of its officers, directors, employees and agents
(collectively, the “BEC Indemnified Parties”) harmless if any such BEC
Indemnified Party shall suffer any Loss arising out of, relating to or resulting
from:
 
(i) any breach or inaccuracy in any representation by the Partnership or the
breach of any warranty by the Partnership contained in this Agreement or any
certificates or other documents delivered pursuant to this Agreement at the
Closing;
 
(ii) any failure by the Partnership to perform or observe any term, provision,
or agreement on the part of the Partnership to be preformed or observed under
this Agreement.
 
8

--------------------------------------------------------------------------------


 
(c) The foregoing indemnification obligations shall be subject to the following
limitations:
 
(i) the amount of any Losses suffered by any BEC Indemnified Party or
Partnership Indemnified Party, as the case may be (such party seeking
indemnification pursuant to this Article VI, the “Indemnified Party,” and the
other party, the “Indemnifying Party”), shall be reduced by any third-party
insurance, third-party recoveries and available tax benefits received or
realizable by the Indemnified Party through its commercially reasonable efforts
in respect of or as a result of such Losses. The Indemnified Party shall use
commercially reasonable efforts to collect any amounts available under such
insurance coverage and from such other third-party alleged to have
responsibility and to realize any available tax benefits;
 
(ii) no claim may be asserted nor may any action be commenced against any party
for breach or inaccuracy of any representation or breach of a warranty, unless
written notice of such claim or action is received by the other party describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or action on or prior to the date on which the
representation or warranty on which such claim or action is based ceases to
survive as set forth in Section 6.1; and
 
(iii) no Indemnified Party shall be entitled under this Agreement to multiple
recovery for the same Losses.
 
Section 6.3 Procedures. Any Indemnified Party shall notify the Indemnifying
Party (with reasonable detail) promptly after it becomes aware of facts
supporting a claim or action for indemnification under this Article VI, and
shall provide to the Indemnifying Party as soon as practicable thereafter all
information and documentation necessary to support and verify any Losses
associated with such claim or action. Subject to Section 6.2(c)(ii), the failure
to so notify or provide information to the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that it has
been materially prejudiced by the Indemnified Party’s failure to give such
notice, in which case the Indemnifying Party shall be relieved from its
obligations hereunder to the extent of such material prejudice. The Indemnifying
Party shall participate in and defend, contest or otherwise protect the
Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at its sole cost and expense; provided, however,
that the Indemnifying Party shall not make any settlement or compromise without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party. The Indemnified Party
shall have the right, but not the obligation, to participate at its own expense
in the defense thereof by counsel of the Indemnified Party’s choice and shall in
any event use its reasonable best efforts to cooperate with and assist the
Indemnifying Party. If the Indemnifying Party fails timely to defend, contest or
otherwise protect against such suit, action, investigation, claim or proceeding,
the Indemnified Party shall have the right to do so, including, without
limitation, the right to make any compromise or settlement thereof, and the
Indemnified Party shall be entitled to recover the entire cost thereof from the
Indemnifying Party, including, without limitation, reasonable attorneys’ fees,
disbursements and amounts paid as the result of such suit, action,
investigation, claim or proceeding.
 
9

--------------------------------------------------------------------------------


 
Section 6.4 Waiver of Consequential, Etc. Damages. TO THE FULLEST EXTENT
PERMITTED BY LAW, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
THE PARTNERSHIP SHALL NOT BE LIABLE TO THE BEC INDEMNIFIED PARTIES, NOR SHALL
BEC BE LIABLE TO ANY OF THE PARTNERSHIP INDEMNIFIED PARTIES, FOR ANY EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR SPECULATIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR
OPPORTUNITIES) RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 6.5 Compliance with Express Negligence Rule. TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY, AND
INDEMNITIES IN THIS AGREEMENT, INCLUDING THOSE IN THIS ARTICLE VI, SHALL APPLY
EVEN IN THE EVENT OF THE SOLE, JOINT, AND/OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF THE PARTY WHOSE LIABILITY IS RELEASED, DISCLAIMED,
LIMITED, OR INDEMNIFIED.
 
Section 6.6 Remedy. Except for seeking equitable relief under Section 7.10 or
otherwise for actions involving fraud, from and after the Closing the sole
remedy of a party in connection with (i) a breach or inaccuracy of the
representations, or breach of warranties, in this Agreement or any certificates
or other documents delivered pursuant to this Agreement on Closing, or (ii) any
failure by a party to perform or observe any term, provision, covenant, or
agreement on the part of such party to be performed or observed under this
Agreement, shall, in each case, be as set forth in this Article VI.
 
ARTICLE VII
 
MISCELLANEOUS PROVISIONS
 
Section 7.1 Order of Completion of Transactions. The transactions provided for
in Article II shall be completed as follows: (i) the transactions provided for
in Section 2.1 shall be completed immediately following the consummation of the
transactions in the BMC Purchase Agreement and the Common Unit Purchase
Agreement; (ii) the transactions provided for in Section 2.2 shall be completed
immediately following the completion of the transactions in Section 2.1; (iii)
the transactions provided for in Section 2.3 shall be completed immediately
following the completion of the transactions in Section 2.2; (iv) the
transactions provided for in Sections 2.4, 2.5 and 2.6 shall be completed
concurrently and immediately following the transactions provided for in Section
2.3; and (v) the transactions provided for in Section 2.9 shall be effective as
of the day following the date of this Agreement.
 
Section 7.2 Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and permitted assigns; provided, however, that no party
shall assign or delegate any of the obligations created under this Agreement
without the prior written consent of the other party. Except as contemplated by
Article VI, nothing in this Agreement shall confer upon any Person not a party
to this Agreement, or the legal representatives of such Person, any rights or
remedies of any nature or kind whatsoever under or by reason of this Agreement.
 
10

--------------------------------------------------------------------------------


 
Section 7.3 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal, accounting and other fees, costs and expenses of a party
hereto incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, costs or
expenses.
 
Section 7.4 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
if delivered personally or sent by overnight courier or sent by facsimile (with
evidence of confirmation of receipt) to the parties at the following addresses:
 
(a)   If to the Partnership or GP LLC, to:
 
BreitBurn GP, LLC
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Facsimile:
(213) 225-5917
Attention:
Halbert S. Washburn
 
Randall H. Breitenbach

 
with a copy (which shall not constitute notice to a party) to:
 
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, New York 10103
Facsimile:
(917) 849-5337
Attention:
Alan P. Baden
 
Shelley A. Barber

 
(b)   If to BMC, to:
 
BreitBurn Management Company, LLC
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Facsimile:
(213) 225-5917
Attention:
Halbert S. Washburn
 
Randall H. Breitenbach

 
with a copy (which shall not constitute notice to a party) to:
 
11

--------------------------------------------------------------------------------


 
Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor
New York, New York 10103
Facsimile:
(917) 849-5337
Attention:
Alan P. Baden
 
Shelley A. Barber

 
(c)   If to BEC, to:
 
BreitBurn Energy Corporation
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Facsimile:
(213) 225-5917
Attention:
Halbert S. Washburn
 
Randall H. Breitenbach

 
or to such other Persons or at such other addresses as shall be furnished by any
party by like notice to the other, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 7.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 7.4.
 
Section 7.5 Entire Agreement. This Agreement, together with the BMC Purchase
Agreement, the Common Unit Purchase Agreement and the Transaction Documents,
represent the entire agreement and understanding of the parties with reference
to the transactions set forth herein and therein and no representations or
warranties have been made in connection herewith and therewith other than those
expressly set forth herein or therein. This Agreement, together with the BMC
Purchase Agreement, the Common Unit Purchase Agreement and the Transaction
Documents supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter hereof or thereof and all prior drafts of such documents, all
of which are merged into such documents. The parties intend that no prior drafts
of such documents and no words or phrases from any such prior drafts shall be
admissible into evidence in any action or suit involving such documents.
 
Section 7.6 Amendments. This Agreement may be amended, modified or supplemented
only by a written instrument executed by the parties hereto.
 
Section 7.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.
 
12

--------------------------------------------------------------------------------


 
Section 7.8 Titles and Headings. The Article and Section headings and any table
of contents contained in this Agreement are solely for convenience of reference
and shall not affect the meaning or interpretation of this Agreement or of any
term or provision hereof.
 
Section 7.9 Signatures and Counterparts. To the fullest extent permitted by law,
facsimile transmission of any signed original document and/or retransmission of
any signed facsimile transmission shall be the same as delivery of an original.
At the request of any of the parties, the parties will confirm facsimile
transmission by signing a duplicate original document. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
 
Section 7.10 Enforcement of Agreement; Damages. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall, to the fullest extent
permitted by law, be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereto, this being in addition to any other remedy to which they are entitled at
law or in equity.
 
Section 7.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal and substantive laws of State of Delaware and
without regard to any conflicts of laws concepts that would apply the
substantive law of some other jurisdiction. EACH OF THE PARTIES HERETO AGREES
THAT THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT
HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C.§  2708. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONFIRMS AND AGREES (i) THAT IT
IS AND SHALL CONTINUE TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF DELAWARE,
AND (ii) TO THE EXTENT THAT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF
PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE
OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND NOTIFY THE
OTHER PARTIES HERETO OF THE NAME AND ADDRESS OF SUCH AGENT.
 
13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
BREITBURN MANAGEMENT COMPANY,
LLC
   
By:
    /s/ Halbert S. Washburn  
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer
   
BREITBURN GP, LLC
   
By:
    /s/ Halbert S. Washburn  
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer
   
BREITBURN ENERGY CORPORATION
   
By:
    /s/ Halbert S. Washburn  
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer
   
BREITBURN ENERGY PARTNERS L.P.
   
By:
BreitBurn GP, LLC, its general partner
   
By:
    /s/ Halbert S. Washburn  
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer

 
Signature Page to Contribution Agreement
 

--------------------------------------------------------------------------------


 